























[salespartneragreementalte002.gif] [salespartneragreementalte002.gif]

Sales Partner Agreement














Page 1







Sales Partner Agreement







This Sales Partner Agreement ("Agreement") is entered into on 17st day of May
2010 (the "Effective Date") by and between Alterwave sa ("Alterwave") and
Portlogic Systems Inc. (“Portlogic”) on the following terms and conditions.

1.

Appointment as Sales Partner

Subject to the terms and conditions set forth in this Agreement, Alterwave
hereby appoints Portlogic, and Portlogic hereby accepts its appointment, as
Alterwave’s “Sales Partner” for the purpose of identifying and pursuing
customers for the purpose of reselling Alterwave software systems and solutions
(“Alterwave Products”).  The appointment of Portlogic as a Sales Partner is
non-assignable and permits Portlogic to market and resell Alterwave Products.
Portlogic hereby certifies and agrees that, in consideration of the benefits of
such appointment, Portlogic will comply with the terms and conditions of this
Agreement and will use its best efforts to market and promote systems and
solutions involving Alterwave Products.

2.

Term/Termination

This Agreement shall become effective on the Effective Date and shall continue
for a term of one (1) year with the understanding that either party may
terminate this Agreement at any earlier date with thirty (30) days prior written
notice and with no further obligation to the other Party, except full payment
for services rendered as agreed herein and outlined in Section 7. This Agreement
may be renewed for additional one-year periods upon mutual written agreement of
the parties.

3.

Marketing Opportunities

Portlogic will be expected to independently promote the sale of Alterwave
Products to customers in its target markets and generate its own leads.
Alterwave entitles Portlogic to use Alterwave’s trademarks, trade names, service
marks, logos or other marks or symbols (collectively, "Marks") for the purposes
under this Agreement only. Alterwave acknowledges that Portlogic may provide
same or similar marketing services for its other partners.

4.

Confidentiality

Each party expressly undertakes to retain in confidence all information and
know-how transmitted to the other that the disclosing party has identified as
being proprietary and/or confidential (“Confidential Information”), and
expressly undertakes to make no use of Confidential Information except as
required to perform its obligations under this Agreement during its term.  All
Confidential Information shall be treated by the receiving party with the same
degree of care as is used with respect to the receiving party’s own information
of like importance that is to be kept confidential to prevent disclosure to any
third party.  However, neither party shall have an obligation to maintain the
confidentiality of information that:  (a) is already in the public domain or
subsequently becomes available to the public through no breach of this Agreement
by the receiving party; (b) was lawfully in the receiving party’s possession
prior to receipt from the disclosing party; (c) is received independently from a
third party free to lawfully disclose such information to the receiving party;
(d) is generally made available to third parties by the disclosing party without
restrictions on disclosure; or (e) is disclosed pursuant to a court order,
provided that the receiving party shall provide the disclosing party reasonable
notice of such order and the opportunity to object to or limit such disclosure.




Unless otherwise mutually agreed in writing, the receiving party’s obligations
hereunder with respect to each item of Confidential Information shall survive
for twelve (12) months after the termination or expiration of this Agreement.

5.

Warranties

Each party acknowledges and warrants that:





Page 2







Sales Partner Agreement







(a)

Its entry into and/or performance of this Agreement will not be in breach of any
express or implied terms of any contract with or other obligation to any third
party;




(b)

It is solvent and able to perform all of its obligations under this Agreement
and will remain capable to do so throughout the Term of this contract.

6.

Indemnification

Each party shall defend, indemnify and hold the other party and its affiliates,
partners and directors harmless from any and all claims by any other party
(including reasonable attorneys’ fees and costs of litigation) resulting from
the other party’s own breaches, acts, omissions or misrepresentations,
regardless of the form of action. Each party is responsible for its own actions
only and not of the other party’s.

7.

Effects of Termination

Upon the effective date of any termination of this Agreement, whether by
expiration or otherwise:




(a)

If such termination is due to a breach by Portlogic, the entire balance of any
and all monies owed by Portlogic to Alterwave shall mature and become
immediately due and payable; otherwise such monies will be paid as they become
due;




(b)

Alterwave will pay to Portlogic, as they become due, all fees directly resulting
from Portlogic’s activities that occurred while this Agreement was in effect,
subject to the terms and conditions contained in this Agreement and subject to
setoff of those amounts due Alterwave pursuant to Section 7(a) above.  New
claims for compensation may not be submitted by Portlogic after a valid
termination notice is served;




(c)

Portlogic shall immediately cease marketing Alterwave Products and using the
Marks and other identifying phrases and logos of Alterwave.




(d)

Both parties shall return all tangible embodiments of the other party’s
Confidential Information and any other materials provided pursuant to this
Agreement and shall cease any and all use of the foregoing items.




In addition to those provisions expressly surviving termination or expiration,
Sections 4 and 5 of this Agreement shall survive any termination or expiration
of this Agreement and shall at all times continue to bind the parties and their
legal representatives, successors, transferees and assignees.

8.

Independent Contractors

Each party shall perform its obligations hereunder as an independent contractor
and shall be solely responsible for its own financial obligations.  Neither
party shall have any right, power or authority to create any obligation, express
or implied, on behalf of the other party.

9.

General  

This Agreement shall be governed by the laws of the Province of Ontario, Canada.
 With respect to the subject matter hereof, this Agreement contains the complete
and exclusive statement of the agreement between the parties and supersedes all
prior agreements and understandings (whether oral or written) between the
parties.  This Agreement may not be modified or amended except in a writing
executed by Portlogic and Alterwave which refers to this Agreement. This
Agreement will be binding on Portlogic and Alterwave after the signature of this
Agreement by both contracting parties











Page 3







Sales Partner Agreement







*  *  *  *  *







IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
by its duly authorized representative as of the Effective Date hereof:




Portlogic Systems Inc.

 Alterwave sa










By:

/s/ Jueane Thiessen

             

By:

/s/ Jean-Michel Mertz




Title:

Principal Executive Officer

Title:

Business Development Manager




Date:

May 17, 2010

Date:

May 19, 2010

             













Page 4


